.-Jr
                            0


               OFFlCE OF THE AlTORNEY          GENERAL    OF TEXAS
                                      AUSTIN

em&me--
-a-


   Eoiorablo z?mast Gu.itm
   Countp Attornay
            county




                   Your   roqImt   for en .o

                   Ti?m g?mla jury                       ire8 to bo appointed
           ITSa aqdp    uharlft, w                        der to aselat the
           shdfr    0n WSX~~US  33t                          he is not enfia.agcd
           ln diacharglng his dut
           &five been roquoo
           he amy be appo
                                                         122 and MO. O-373.
                                                 laatenoes in &oh pay
                                                         I was wonderlri
                                                   in a oeoe where tha
                                                   @and jury bailiff,
                                                   ny eroaeua QO.00     a


                                    o fact thst the CCrmi.ssi~ers~~Court
                                     tho pay or deputies, would it be
                                    their pr~mlssio~ for appolutmnt of

                            in,cur opinion 80. O-373 that the Cosstltutloo.
       Of Tsxae prohibits a da3uty shcxiff fron saroine a8 bailiff30
       th.o eand jury o&d aoooptin& pny for both Ofi’iioe~. kie llkuwioa
       held in suoh oplnlotl that a deputy bharlf$ and a grand. jury
       bailifrWQ both Oiflocm      or the Btate.
                                    .,..                    ‘, .


                                                                              1

             ‘L-
Honorable Pnsst     G&m,   page 2


           Artlolss 367 and Jb’?b, Code of CrfmlnalProoadure,
        rortho lp~ointmant of grand Jury baiUfrrr    Artlola 368,
        Crlmlnsl froccdure,   prcrldeo:
            WA,ballltr 1s to obey the lmtruot1or.s of the fore%ui,
        rmmon all wltn45se8, and, gencriiUj, to perrorm all
     auoh dutlcs as the iorenan my requlib of him. One bailiff
     &all bo alwayr with the grand Jury, it two or more are
     appolnt4cLw
           Thus it Is a&amt     that a mai   jurv balllii  ia sub-
jeot at all tlznos to tho pokformauoe of hir duti’em am suoh during
the period the grand jury is *.in se~elon,
            A deputy ohorltf la subject to the orders or thr
sherlrf and could  be rcqulxcjd b the sheriff    to poiiorm osrtala
duties even thou& he.qae enti d od to no salary therefor.       It
1s pooslble thorizforo .that thcr&zlght  be & oonfllot between
the ohcriif and tg?md WY.      Ii th6 sheriff-should    oall upon
Ns doputy to pertarm a duty during tho time ot hi8 remlo@ to
the grad jury, there would be suoh a oouillot of authority aa
to icnder the 0rfi00ti lnoompat lble .
            Ke__held In our’ opinion no. O-1263that  a de ty sheriff
could not hold a aomxaalon aB a speoial Rawer e~oh t r owh he
0;~s to draw no ‘pay faF the latter poaltioa.  Fi6 believe  uoh
opinion forcoloses   the questlau aubmltted and required o zr aaswer
ln the ao&lve,      w4 4nolo~s a oopy of sUOh opinion rar your
ooneldcratlon.
                                to your first quastloaiIt 18
           In view of our nnffwer
unneosssary to an@mr the oeoond question submttted.
                                            Yours r&y truly